         Case 3:20-cv-00136-KGB Document 19 Filed 10/27/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

EUGENE J. COLLINS                                                                   PLAINTIFF

v.                               Case No. 3:20-cv-00136-KGB

CHRIS KELLUMS, Deputy Sheriff,
Craighead County, et al.                                                        DEFENDANTS

                                            NOTICE

       Plaintiff Eugene J. Collins, who is currently an inmate at the Craighead County Detention

Facility, filed a pro se complaint, pursuant to 42 U.S.C. § 1983. Mr. Collins sent a notice to the

Court responding to a notice from the Court asking whether he would like evidence he sent to the

Court returned to him or sent to someone else on his behalf. He responded that he would like the

evidence sent to the State Police in Jackson County, but he did not provide the name of the person

to whom he would like it sent as directed by the Court. Mr. Collins is directed to notify the Court

within 15 days of the person at the State Police to whom he would like evidence sent or to send

someone to pick the evidence up from the Clerk’s office, because the Court cannot keep the

evidence here.

       So ordered this the 27th day of October, 2020.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Court Judge
